C. A. 9th Cir. Application for stay of District Court proceedings, presented to Justice O’Connor, and by her referred to the Court, granted, and it is ordered that proceedings in this case in the United States District Court for the Central District of California are stayed pending this Court’s action on the petition for writ of certiorari. If the petition for writ of certiorari is denied, this order terminates automatically. In the event the petition for writ of certiorari is granted, this order is to remain in effect pending the sending down of the judgment of this Court.